     Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 1 of 32 PageID #:350




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

HOLBROOK MFG LLC, an Illinois limited
liability company; EFG HOLDINGS, INC., a
Delaware corporation; ELGIN FASTENER                    Case No. 20-cv-05940
GROUP LLC, a Delaware limited liability
company,                                                Honorable Franklin U. Valderrama

                       Plaintiffs,

v.

RHYNO MANUFACTURING INC., an
Illinois corporation; DEREK KUHNS, an
individual; and SHAWN KUHNS, an
individual.

                       Defendants.


                            MEMORANDUM OPINION AND ORDER

       Holbrook Mfg LLC (“Holbrook No. 2”), EFG Holdings, Inc. (“EFG Holdings”), and Elgin

Fastener Group LLC (“EFG,” collectively, “Plaintiffs”) filed suit against Rhyno Manufacturing

Inc. (“Rhyno”), Derek Kuhns, and Shawn Kuhns (collectively, “Defendants”), asserting several

causes of action stemming from Defendants’ alleged use of an unregistered trademark and

deceptive practices relating to a now-inactive website and Defendants’ alleged breaches and

tortious conduct relating to the “raid” on Plaintiffs’ employees, customers, suppliers, and

manufacturing representatives. Plaintiffs now move the Court to enter a preliminary injunction

against Defendants as to five counts pursuant to Fed. R. Civ. P. 65(a). For the reasons stated below,

the Court grants in part and denies in part Plaintiffs’ motion for a preliminary injunction.
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 2 of 32 PageID #:351




                                           Background

       EFG Holdings and EFG are providers of engineered fastening solutions serving

wholesalers, distributors, and original equipment manufacturers. ECF No. 12, Exh. A, Kochan

Decl. ¶ 3. Before January 2016, Holbrook Mfg., Inc. (“Holbrook No. 1”) was a specialty

manufacturer and distributor of fasteners, including custom engineered and specialty products for

commercial and industrial applications. Id. ¶ 4. Holbrook No. 1 was owned by Donald Kuhns, the

father of employee-defendants, Shawn Kuhns and Derek Kuhns, and another shareholder. Id.

Shawn and Derek Kuhns both worked at Holbrook No. 1; Shawn was as an Engineering Manager,

and Derek held an inside sales position. Id.

       On January 4, 2016, EFG Holdings acquired Holbrook No. 1 pursuant to an Equity

Purchase Agreement. Kochan Decl. ¶ 4 As part of the acquisition, Holbrook No. 1 was merged

into Plaintiff Holbrook No. 2. Id. ¶ 5. Holbrook No. 2 is an indirect wholly owned subsidiary of

EFG, which is in turn, a wholly owned subsidiary of EFG Holdings. Id. ¶ 2.

       Following the acquisition, Holbrook No. 2 continued to employ many of the Holbrook No.

1 former employees, including Defendants Shawn and Derek Kuhns, who remained in the same

positions, Engineering Manager and inside sales, respectively. Kochan Decl. ¶ 8. Holbrook No. 2

required all employees, including Shawn and Derek, to review and acknowledge the policies and

guidance provided in the Elgin Fastener Group Employee Handbook (the “Employee Handbook”).

Among other provisions, the Employee Handbook contains a “Conflict of Interest” provision, a

“Confidential Nature of Work” provision, a provision that expressly disclaims the creation of a

contract, and a provision that allows the company to reserve the right to amend the contents of the

Handbook. Compl. Exhs. C, D; ECF No. 14, Resp. to Prelim. Inj. Mot. at 10; ECF No. 14, Resp.

to Prelim. Inj. Mot., Exh. A, Portions EFG Handbook at 4. Shawn Kuhns acknowledged that he




                                                2
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 3 of 32 PageID #:352




read the Employee Handbook on January 14, 2020, Compl. Exh. C, and Derek Kuhns

acknowledged that he read the Employee Handbook on January 8, 2020, Compl. Exh. D.

       On April 8, 2020, Derek Kuhns was terminated from his sales position at Holbrook No. 2.

Kochan Decl. ¶ 15. On May 13, 2020, Defendant Rhyno, also a provider of engineered fastening

solutions, was incorporated. Id. Upon information and belief, Joe Kochan states that Derek Kuhns

was involved in the formation of Rhyno. Id. On August 5, 2020, Rhyno registered a YRL and

domain name for https://www.rhynomfginc.com. Compl. ¶ 35. And, on August 10, 2020, Shawn

Kuhns resigned, without notice, from his position as Holbrook’s Engineering Manager. Kochan

Decl. ¶ 17. Shawn Kuhns went to work for Rhyno. Resp. to Prelim. Inj. Mot., Exh. D, S. Kuhns

Decl. ¶¶ 4–5.

       Throughout August and September 2020, Rhyno hired away five Holbrook No. 2

employees, including Shawn Kuhns and Jesse Arambula, a key highly skilled toolmaker essential

to Holbrook’s business. Kochan Decl. ¶ 39.

       On or about August 20, 2020, Rhyno’s original website went online and was available to

the public. Kochan Decl. ¶ 19. Rhyno’s original website falsely stated that Rhyno was a licensed

supplier of numerous branded fastener lines, including but not limited to TORX® and TORX

PLUS®. Id. ¶ 20. On or about August 24, 2020, Rhyno took down its original website after the

owner of the TORX® and TORX PLUS® marks complained that Rhyno was falsely representing

it was a TORX® and TORX PLUS® licensee. Id. ¶ 22.

       On or about September 23, 2020, Defendants launched a new Rhyno website. Kochan Decl.

¶ 23. Rhyno’s amended website had embedded the TORX® trademark into its URL and code. Id.

¶ 24. Rhyno is not a licensed TORX® and TORX PLUS® supplier and does not and cannot sell

TORX® and TORX PLUS® fasteners. Id. ¶ 25. Similarly, Rhyno’s amended website incorporated




                                               3
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 4 of 32 PageID #:353




the unregistered Holbrook™ mark into its website code. Id. ¶ 30. Rhyno’s website also copied and

used large amounts of content from Holbrook’s website, as well as large amounts of TORX®

content from the brand owner’s website. Id. ¶¶ 26, 31, 32. And, the amended website contained

false statements that one of Defendants’ systems is federally registered and contains a patented

feature that Rhyno does not own patent rights in. Id. ¶ 28. The amended website was taken down

on October 6, 2020 and Defendants are rebuilding the website from scratch using a professional.

ECF No. 19, Am. Resp. to Prelim. Inj. Mot. at 2, Exh. A, D. Kuhns Suppl. Decl. ¶ 17.

       On October 6, 2020, Plaintiffs filed suit against Rhyno, Derek Kuhns, and Shawn Kuhns.

The Complaint asserts eight counts stemming from Defendants’ allegedly deceptive practices

relating to Rhyno’s now-inactive website and Defendants’ alleged breaches and tortious conduct

relating to the “raid” on Plaintiffs’ employees, customers, suppliers, and manufacturing

representatives. Count I alleges that Defendants violated section 43(a) of the Lanham Act through

their use of the unregistered Holbrook trademark and the TORX® and TORX PLUS® marks on

Rhyno’s website and in its metadata, as well as their use of the “®” symbol with an unregistered

term. Count II alleges that Rhyno’s website contained statements constituting false patent marking

in violation of 35 U.S.C. § 292. Count III alleges that Defendants have violated the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS 5/102. Count IV asserts a breach of contract

action against Derek and Shawn Kuhns for allegedly breaching the confidentiality provision of the

Employee Handbook. Count V alleges Tortious Interference with Contract, against all Defendants.

Count VI alleges Tortious Interference with Contract against Rhyno. Count VII alleges Tortious

Interference with Prospective Economic Advantage against all Defendants. And, Count VIII

alleges Unfair Competition against all Defendants.




                                                4
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 5 of 32 PageID #:354




         On October 14, 2020, Plaintiffs filed an Emergency Motion for a Temporary Restraining

Order and Preliminary Injunction. ECF No. 10, Prelim. Inj. Mot. Plaintiffs maintain that they are

entitled to injunctive relief because they: (1) have some likelihood of success on the merits; (2)

lack an adequate remedy at law; and (3) will suffer irreparable harm if injunctive relief is denied.

Id.; ECF No. 12, Mem. in Support of Prelim. Inj. Mot. Plaintiffs seek injunctive relief via Counts

I through III, VII, and VIII.

         Defendants counter that the Court should deny Plaintiffs’ Motion because Plaintiffs fail to

satisfy the elements for issuance of injunctive relief. Resp. to Prelim. Inj. Both parties submitted

declarations and other evidence in support of their respective Motion and Response. After the

filing of Defendants’ Response, Plaintiffs filed a supplemental declaration in support of the Motion

for a preliminary injunction. ECF No. 15, Kochan Suppl. Decl.

         The Court held a hearing on Plaintiffs’ Motion on October 19, 2020. Based on the parties’

arguments, and with the parties’ agreement, the Court construed the Plaintiffs’ Emergency Motion

for a Temporary Restraining Order and Preliminary Injunction as a Motion for a Preliminary

Injunction. ECF No. 18; see Carlson Group, Inc. v. Davenport, et al., 2016 WL 7212522, at *2

(N.D. Ill. Dec. 13, 2016) (construing the plaintiff’s motion for a temporary restraining order and

preliminary injunction as a motion for a preliminary injunction after both parties had filed briefs

in support and opposition, submitted declarations and supplemental declarations, and appeared for

oral argument). The Court granted Defendants leave to file an amended response opposing the

Motion for a Preliminary Injunction and granted Plaintiffs leave to file a reply in support. Both

parties filed the aforementioned briefs. ECF No. 19, Am. Resp. to Prelim. Inj. Mot.; ECF No. 20,

Reply.




                                                  5
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 6 of 32 PageID #:355




                                           Legal Standard

        A party seeking a preliminary injunction is required to demonstrate (i) a likelihood of

success on the merits, (ii) that it has no adequate remedy at law, and (iii) that it will suffer

irreparable harm if the relief is not granted. Promatek Indus., Ltd. v. Equitrac Corp., 300 F.3d 808,

811 (7th Cir. 2002), as amended (Oct. 18, 2002). The Seventh Circuit recently clarified how likely

success on the merits must be in order to satisfy the standard. Illinois Republican Party v. Pritzker,

973 F.3d 760, 762 (7th Cir. 2020). The Court explained that a “possibility of success is not enough”

and “[n]either is a better than negligible chance.” Id. (internal citations and quotations omitted).

But, the moving party “need not show that it definitely will win the case.” Id. at 763. “A strong

showing” of a likelihood of success on the merits thus “normally includes a demonstration of how

the applicant proposes to prove the key elements of its case.” Id. (internal citations and quotations

omitted).

        If the moving party meets this three-element threshold showing, the court “must weigh the

harm that the plaintiff will suffer absent an injunction against the harm to the defendant from an

injunction.” GEFT Outdoors, LLC v. City of Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (quoting

Planned Parenthood, of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809,

816 (7th Cir. 2018)). “Specifically, the court weighs the irreparable harm that the moving party

would endure without the protection of the preliminary injunction against any irreparable harm the

nonmoving party would suffer if the court were to grant the requested relief.” Girl Scouts of

Manitou Council, Inc. v. Girl Scouts of the U.S.A., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008) (citing

Abbott Labs. v Mead Johnson & Co., 971 F.2d 6, 11–12 (7th Cir. 1992)). The Seventh Circuit has

described this balancing test as a “sliding scale”: “if a plaintiff is more likely to win, the balance

of harms can weigh less heavily in its favor, but the less likely a plaintiff is to win[,] the more that




                                                   6
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 7 of 32 PageID #:356




balance would need to weigh in its favor.” GEFT Outdoors, 992 F.3d at 364 (citing Planned

Parenthood, 896 F.3d at 816). Finally, the court must consider the interests of non-parties in

granting or denying the requested relief. Ty, Inc., v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir.

2001). It is within this framework that the Court analyzes Plaintiffs’ Motion for Preliminary

Injunction.

                                               Discussion

            I.      Lanham Act and Illinois Uniform Deceptive Trade Practices Act

        Plaintiffs premise much of their requested injunctive relief on Counts I and III of their

Complaint, which respectively assert causes of action for violations of the Lanham Act and Illinois

Uniform Deceptive Trade Practices Act (“UDTPA”). 1 Plaintiffs claim that Defendants have used

false and misleading statements on Defendants’ website to “cause confusion in the marketplace,

misrepresent Rhyno’s business and capabilities, and wrongfully divert customers away from

Plaintiffs’ website[] to Rhyno[’]s.” Prelim. Inj. Mot. ¶ 17.




        1
          Based on Defendants’ allegedly wrongful conduct related to Rhyno’s website, Plaintiffs request
that the Court:
         [(1)] Enjoin[ Defendants] from making any further false or misleading statements on Rhyno’s
         website or otherwise stating or implying that Rhyno is a licensed supplier of any branded products
         for which Rhyno is not actually licensed, including without limitation such claims with respect to
         TORX® and TORX-PLUS® branded products; [(2)] Enjoin[ Defendants] from using in any
         manner, on or in Rhyno’s website, source code for its website, or meta data or metatags or
         otherwise, the unregistered Holbrook™ name or mark, the TORX® and TORX-PLUS® names or
         marks, or any confusingly similar names, words, or marks; [(3)] Enjoin[ Defendants] from falsely
         claiming that “6-LOBE Plus” is a federally registered trademark or using the “®” symbol with the
         unregistered 6-LOBE PLUS name; [(4)] Direct[] Defendants to take appropriate remedial action,
         including by posting notices on any Rhyno website correcting Defendants’ false, deceptive, and
         misleading statements and actions, and contacting appropriate web browsers to request that they
         remove offending links previously established by Defendants; [and (5)] Enjoin[ Defendants] from
         engaging in any further acts of unfair competition, misrepresentation, or deception through Rhyno’s
         website or otherwise or otherwise competing with Plaintiffs through unfair, deceptive, or other
         wrongful means[.]”
Prelim. Inj. Mot. at 7–8.


                                                     7
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 8 of 32 PageID #:357




                                         A.      Standing

       As a threshold matter, the Court must ensure it possesses subject matter jurisdiction over

Plaintiffs’ claims. Two subsets of Plaintiffs’ Lanham Act claims raise questions about Plaintiffs’

standing: (1) claims based on Defendants’ alleged infringement of marks owned by third parties,

and (2) claims based on Defendants’ use of the “®” symbol with an unregistered term.

       To have standing, “[t]he plaintiff must have suffered or be imminently threatened with a

concrete and particularized ‘injury in fact’ that is fairly traceable to the challenged action of the

defendant and likely to be redressed by a favorable judicial decision.” Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 125 (2014) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). Under 15 U.S.C. § 1125(a), “any person who believes that he or she is

likely to be damaged” by a prohibited act can bring suit. The Supreme Court has clarified that “that

to come within the zone of interests in a suit for false advertising under § 1125(a), a plaintiff

must allege an injury to a commercial interest in reputation or sales.” Lexmark Int’l, 572 U.S. at

131–32. Further, “a plaintiff suing under § 1125(a) ordinarily must show economic or reputational

injury flowing directly from the deception wrought by the defendant’s advertising … .” Id. at 133.

       The Court starts with Plaintiffs’ claim relating to Defendants’ misuse of third-party marks

of which Plaintiffs are licensed suppliers. Although a “plaintiff need not be the owner of a

registered trademark in order to have standing to sue,” courts have interpreted § 1125(a) “to limit

standing to persons who show proof of ownership of a proprietary right or a reasonable interest to

protect.” Specht v. Google, Inc., 660 F. Supp. 2d 858, 867 (N.D. Ill. 2009) (internal citations and

quotations omitted). Because Plaintiffs have shown—and Defendants do not dispute—that

Plaintiffs are licensed suppliers of TORX® and TORX PLUS® branded fasteners and are likely

to lose business and goodwill based on Defendants’ misuse of the marks, Plaintiffs have




                                                 8
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 9 of 32 PageID #:358




sufficiently established that they have standing to allege a Lanham Act claim against Defendants

based on Defendants’ use of these marks. See Gruen Mktg. Corp. v. Benrus Watch Co., 955 F.

Supp. 979, 984 (N.D. Ill. 1997) (“Because [Plaintiff] possesses a license to use the [third-party’s]

mark, [Plaintiff] has standing under Section 43(a) to bring an action against … defendants.”).

       Not so with Plaintiffs’ Section 1125(a) claim based on Defendants’ use of the “®” symbol

in conjunction with an unregistered term. Plaintiffs’ sole basis for their unregistered mark claim is

“Rhyno’s use on its website of the federal trademark symbol ® with its 6-LOBE PLUS product

name,” which Plaintiffs allege is “false and misleading in that 6-LOB PLUS is not a federally

registered trademark.” Compl. ¶ 100. But Plaintiffs fail to show how this false claim injures

Plaintiffs’ reputation or sales. Plaintiffs have produced no evidence that they sell or are otherwise

associated with the 6-LOBE PLUS system, or that consumers would confuse “6-LOBE PLUS” for

a Holbrook No. 2 product. Nor do they demonstrate that the false claim regarding the “6-LOBE

PLUS” registration would impact Plaintiffs’ reputation or sales. See TWD, LLC v. Grunt Style

LLC, 2019 WL 5420153, at *5 (N.D. Ill. Oct. 23, 2019) (holding that plaintiff lacked standing on

unregistered mark claim where the complaint was devoid of allegations regarding how the

improper use of the symbol would cause consumer confusion or affect plaintiff’s reputation or

sales). As such, Plaintiffs fail to establish a factual basis for standing on the unregistered mark

claim. The Court having considered the threshold standing issue, now turns to Plaintiff’s Motion

for a Preliminary Injunction.

                           B.      Likelihood of Success on the Merits

       The Court begins its analysis with whether Plaintiffs have established the likelihood of

success on Counts I and III (for the claims over which it has subject matter jurisdiction). Although

the parties give short shrift to the likelihood of success on the merits of Plaintiffs’ Lanham Act and




                                                  9
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 10 of 32 PageID #:359




UDTPA claims, a plaintiff must meet each threshold requirement to warrant issuance of a

preliminary injunction. see GEFT Outdoors, LLC, 922 F.3 at 364.

       Defendants make limited arguments about Plaintiffs’ likelihood to succeed on the merits

of Counts I and III, but instead focus on Plaintiffs’ failure to establish irreparable harm because

Defendants’ website was taken down on October 6, 2020. Am. Resp. to Prelim. Inj. Mot. at 2–4;

D. Kuhns Suppl. Decl. ¶ 17; Compl. The Court disagrees, and holds that Plaintiffs have sufficiently

established the likelihood of success on the merits and risk of irreparable harm, and the balance of

harms favors the grant of a preliminary injunction related to Defendants’ violations of the Lanham

Act and UDTPA.

                          1.       Lanham Act, 15 U.S.C. § 1125(a)

       To state a claim for false designation of origin, false advertising, or unfair competition

under Section 43(a) of the Lanham Act, a plaintiff must allege that (1) the mark is protectable, and

(2) the defendant’s use of the mark is likely to cause confusion among consumers. Phoenix Entm’t

Partners v. Rumsey, 829 F.3d 817, 822 (7th Cir. 2016). Plaintiffs demonstrate that Defendants

infringed not only Holbrook’s unregistered trademark, but also the trademarks of various brands

of fasteners sold by Holbrook, including but not limited to TORX® and TORX PLUS®. Kochan

Decl. ¶¶ 24–25, 30.

       Plaintiffs have established that each misappropriated third-party mark embedded in

Rhyno’s website in violation of § 1125(a) is a registered mark. Kochan Decl. ¶¶ 20, 24–25.

Registration of a trademark creates a rebuttable presumption that the mark is valid. Georgia-

Pacific Consumer Products LP v. Kimberly-Clark Corp., 647 F.3d 723, 727 (7th Cir. 2011).

Defendants have not submitted any evidence or argument to rebut this presumption, so Plaintiffs

have sufficiently established that the third-party marks, including but not limited to TORX® and




                                                10
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 11 of 32 PageID #:360




TORX PLUS®, are protectable. See, e.g., Entm’t One UK Ltd. v. 2012Shiliang, 384 F. Supp. 3d

941, 949 (N.D. Ill. 2019) (holding where defendants do not contest the registration of trademarks,

no genuine issue exists regarding the fact that the trademarks are protectable).

       Conversely, the parties agree that the Holbrook™ trademark is unregistered. Kochan Decl.

¶ 30; Am. Resp. to Prelim. Inj. Mot. at 1. When a mark is unregistered—as is the case here—the

plaintiff has the burden to establish its entitlement to protection under the Lanham Act based on

the “distinctiveness” of the mark. Platinum Home Mortg. Corp. v. Platinum Fin. Grp., Inc.,

149 F.3d 722, 727 (7th Cir. 1998). “The first step in determining whether an unregistered mark or

name is entitled to the protection of the trademark laws is to categorize the name according to the

nature of the term itself.” Int’l Kennel Club of Chi., Inc. v. Mighty Star, Inc., 846 F.2d 1079, 1085

(7th Cir. 1988). Marks are classified in categories of increasing distinctiveness—they may be (1)

generic, (2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful. Two Pesos, Inc. v. Taco

Cabana, Inc., 505 U.S. 763, 768 (1992); see also Packman v. Chi. Tribune Co., 267 F.3d 628, 641

(7th Cir. 2001). “Trademarks that are fanciful, arbitrary [i.e. made-up terms like ‘Kodak’] or

suggestive are fully protected, while ‘descriptive words (e.g. “bubbly” champagne) may be

trademarked only if they have acquired secondary meaning, that is, only if most consumers have

come to think of the word not as descriptive at all but as the name of the product.’” Int’l Kennel

Club of Chicago, 846 F.2d at 1085 (quoting Blau Plumbing, Inc. v. SOS Fix–It, Inc., 781 F.2d 604,

609 (7th Cir. 1986)). “Secondary meaning is acquired when in the minds of the public, the primary

significance of a product feature … is to identify the source of the product rather than the product

itself.” Thomas & Betts Corp. v. Panduit Corp., 138 F.3d 277, 291 (7th Cir. 1998) (internal

citations and quotations omitted). Although Plaintiffs do not identify which category the

unregistered Holbrook™ trademark falls into, a fair reading of the evidence presented suggests




                                                 11
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 12 of 32 PageID #:361




that it is an arbitrary mark, like “Kodak.” 2 Arbitrary marks are fully protected, so Plaintiffs have

carried their burden to establish that all trademarks at issue are protectable. 3

        The Court now turns to whether Plaintiffs have adequately supported the likelihood of

confusion as to all marks. In assessing the likelihood of consumer confusion, courts consider: (1)

the similarity between the marks in appearance and suggestion, (2) the similarity of the products,

3) the area and manner of concurrent use of the products, (4) the degree of care likely to be

exercised by consumers, (5) the strength of the plaintiff’s marks, (6) any evidence of actual

confusion, and (7) the defendant’s intent to palm off its goods as those of the plaintiff’s. Promatek

Indus., 300 F.3d at 812. “None of these factors are dispositive and the proper weight to be given

to each will vary in each case.” Id. Plaintiffs adduce facts supporting some, but not all, of these

factors. Defendants also do not now dispute that their use of the Holbrook™ trademark and other

branded products is likely to have caused confusion among consumers.

        In support of the first two factors, Plaintiffs submit evidence that Rhyno’s website uses the

exact trademarks in dispute—including Holbrook™, TORX®, and TORX PLUS®—in addition

to identical website content and images from Defendants’ website. See Eastland Music Grp., LLC

v. Lionsgate Entm’t, Inc., 707 F.3d 869, 871 (7th Cir. 2013) (noting that if the defendant’s work

bore the same name as the plaintiff’s, “allegations of confusion ... could be omitted from the

complaint”). As to the third factor, there is no dispute that the parties are direct competitors in the




2
  Plaintiffs allege facts supporting the acquisition of a secondary meaning to Holbrook: “Holbrook has used
its unregistered Holbrook™ trademark to promote its specialty and custom-designed fasteners for many
years, and the mark has come to be closely associated in the marketplace with Holbrook’s high-quality,
custom, and specialty products and quality service.” Compl. ¶ 93. But the Court finds it unlikely that the
term “Holbrook” is descriptive, and Plaintiffs provide no analysis on the point.
3
  Plaintiffs succeed on this element only because it is clear enough from the word itself and because
Defendants explicitly decline to dispute the protectability of the Holbrook™ mark. Am. Resp. to Prelim.
Inj. Mot. at 2. Plaintiffs’ lack of analysis made it a close call.


                                                    12
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 13 of 32 PageID #:362




fastener industry. See Promatek Indus., 300 F.3d at 812 (considering direct competitive

relationship between parties as evidence of confusion). As in Promatek Indus., the strongest factor

in Plaintiffs’ favor is the fourth factor—the degree of care to be exercised by consumers. Id.

Consumers’ degree of care could lead to initial interest confusion, which “occurs when a customer

is lured to a product by the similarity of the mark, even if the customer realizes the true source of

the goods before the sale is consummated.” Id. (citing Dorr–Oliver, Inc. v. Fluid–Quip, Inc., 94

F.3d 376, 382 (7th Cir. 1996)). Plaintiffs have produced evidence establishing that, by embedding

the Holbrook™, TORX®, and TORX PLUS® names and trademarks into Rhyno’s website code

and metatags, Defendants cause consumers to be diverted to Rhyno’s website, whereby

Defendants reap the goodwill Holbrook developed in its name and as a licensed supplier or

TORX® and TORX PLUS® products. Kochan Decl. ¶¶ 24–25, 29–30. Therefore, based on the

likelihood of initial consumer confusion, combined with the other factors discussed herein,

Plaintiffs have adequately established that consumers are likely to be confused by Defendants’

misuse of the marks at issue. See, e.g., Sullivan v. Bickler, 360 F. Supp. 3d 778, 787 (N.D. Ill.

2019) (holding similar allegations to adequately plead confusion and overcome a motion to

dismiss).

       Plaintiffs also claim that Defendants violated Section 43(a) of the Lanham Act by falsely

claiming that 6-LOBE PLUS is a federally registered trademark when it is not. Defendants do not

deny that their website contained a false representation that an unregistered mark was federally

registered. Am. Resp. to Prelim. Inj. Mot. at 2. Instead, Defendants again argue that Plaintiffs have

not established irreparable harm or inadequate remedy at law. Id. at 2–3. Although Plaintiffs have

put forth little support regarding their claim relating to the misidentification of 6-LOBE PLUS as




                                                 13
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 14 of 32 PageID #:363




a federally registered trademark, there is just enough to support the requisite likelihood of success

on the claim.

         Defendants’ sole argument against Plaintiffs’ likelihood of success on the merits of their

Lanham Act claim relies on an out-of-Circuit district court decision, FragranceNet.com, Inc. v.

FragranceX.com, Inc., 493 F. Supp. 2d 545, 555 (E.D.N.Y. 2007). Am. Resp. to Prelim. Inn. Mot.

at 3-4. In FragranceNet.com, the court held that the plaintiff failed to state a claim under the

Lanham Act by alleging that the defendant-competitor used the plaintiff’s trademark in an internet

metatag and sponsored link. Id. at 547, 555. As Plaintiffs correctly point out, however, the Second

Circuit precedent on which the FragranceNet.com court relied directly conflicts with Seventh

Circuit precedent—specifically, Promatek Indus., 300 F.3d at 814—and the decisions of other

courts. Id. at 555. By showing that Defendants have embedded the Holbrook™, TORX®, and

TORX-PLUS® trademarks in their website code, Plaintiffs have sufficiently established the

likelihood of success on the merits of the Lanham Act claim under Seventh Circuit law. See

Promatek Indus., 30 F.3d at 814; see also Flentye v. Kathrein, 485 F. Supp. 2d 903, 917 (N.D. Ill.

2007) (“Use of a competitor’s trademark in a web page’s metatags with the purpose of diverting

internet users from their intended website destination can constitute trademark infringement under

the Lanham Act.”) (quoting Faegre & Benson, LLP v. Purdy, 447 F.Supp.2d 1008, 1017 (D. Minn.

2006).

           2.       Illinois Uniform Deceptive Trade Practice Act, 815 ILCS 510/2

         The Court next turns to Plaintiffs’ likelihood of success of the merits of their third count,

alleging a violation of the UDTPA. To state a UDTPA cause of action, a plaintiff must establish

the same elements required for a Lanham Act claim: “(1) that it has a protectable trademark; and

(2) that Defendants’ use of the trademark is likely to cause confusion among consumers.” Entm’t




                                                  14
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 15 of 32 PageID #:364




One UK Ltd., 384 F. Supp. 3d at 948; see also Specht, 660 F. Supp. 2d at 866 (N.D. Ill. 2009)

(“Illinois courts resolve [U]DTPA claims arising out of an alleged infringement of a mark under

the same standard as the Lanham Act.”). Therefore, because Plaintiffs have established a

likelihood of success on the merits of their Lanham Act claim, so too have they satisfied that

preliminary injunction element for the UDTPA claim.

                     C.      Adequate Remedy at Law/Irreparable Harm

       Beyond demonstrating a likelihood of success on the merits, Plaintiffs must also show that

they have no adequate remedy at law and will suffer irreparable harm if the Court does not grant

injunctive relief. These two requirements—irreparable harm and no adequate remedy at law—tend

to merge. See Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984).

       The crux of Plaintiffs’ and Defendants’ respective arguments for and against the requested

injunctive relief related to Rhyno’s website is whether Plaintiffs have established irreparable harm,

given that Rhyno’s website was taken down on October 6, 2020. Plaintiffs insist that injunctive

relief is necessary because it is likely that Defendants will continue to engage in similar

misrepresentations and deceptive practices with the next version of their website. Plaintiffs

contend this is especially likely given that Defendants’ second website removed “the most obvious

misrepresentations,” but still contained misrepresentations in the metadata and website code,

which caused the same harmful consumer confusion and continued to divert Plaintiffs’ customers

to Rhyno’s website. Mem. in Support of Prelim. Inj. Mot. at 5–6. Conversely, Defendants claim

that because the website is down, “there is no ongoing violation and there will be no future

violation that will cause Plaintiffs irreparable injury with no adequate remedy of law.” Am. Resp.

to Prelim. Inj. Mot. at 2. Plaintiffs’ argument wins the day: even though Rhyno’s website is not




                                                 15
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 16 of 32 PageID #:365




currently live, Plaintiffs have carried their burden of establishing that they will suffer irreparable

harm if the Court does not issue an injunction enjoining Defendants’ misstatements.

        Traditionally, the Seventh Circuit applied a presumption that when a plaintiff sufficiently

establishes trademark infringement, the plaintiff will suffer irreparable harm and have no adequate

remedy at law absent an injunction. See, e.g., Eli Lilly & Co. v. Nat. Answers, Inc., 233 F.3d 456,

469 (7th Cir. 2000). This presumption was called into doubt when the Supreme Court rejected the

same presumption in patent infringement cases, eBay Inc. v. MercExchange, LLC, 547 U.S. 388

(2006), and the Seventh Circuit subsequently did away with it in copyright cases, Flava Works,

Inc. v. Gunter, 689 F.3d 754, 755 (7th Cir. 2012). The Seventh Circuit has neither reaffirmed nor

overruled prior trademark cases applying the presumption, although post-eBay it noted that

“irreparable harm is especially likely in a trademark case.” Kraft Foods Grp. Brands LLC v.

Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 741 (7th Cir. 2013). Courts in this District

are divided on the issue. Compare SFG, Inc. v. Musk, 2019 WL 5085716, at *14 (N.D. Ill. Oct.

10, 2019) (applying the presumption); Mkt. Track, LLC v. Efficient Collaborative Retail Mktg.,

LLC, 2015 WL 3637740, at *23 n.20 (N.D. Ill. June 11, 2015) (collecting cases that apply the

presumption) with Illinois Tamale Co. v. El-Greg, Inc., 2019 WL 4395139, at *19 (N.D. Ill. Sept.

13, 2019) (declining to apply the presumption); Nat’l Fin. Partners Corp. v. Paycom Software,

Inc., 2015 WL 3633987, at *11 (N.D. Ill. June 10, 2015) (same). The Court need not weigh in on

the debate, as the specific facts of this case support that Plaintiffs are likely to suffer irreparable

harm without an adequate remedy at law from an ongoing Lanham Act violation. 4


4
  Plaintiffs argue that they are not required to demonstrate irreparable harm or lack of an adequate remedy
at law in order to obtain an injunction under the UDTPA, because it expressly authorizes injunctive relief.
Reply at 7 (citing 815 ILCS 510/3). True, under Illinois law, “where a statute expressly authorizes injunctive
relief, … the general rules of equity requiring a showing of lack of an adequate remedy at law and
irreparable injury need not be shown.” People v. Fiorini, 143 Ill. 2d 318, 345–46 (1991). Courts apply
federal law when determining whether to grant or deny injunctive relief, however, and federal law requires


                                                     16
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 17 of 32 PageID #:366




        Irreparable harm is harm that is “not fully compensable or avoidable by the issuance of a

final judgment (whether a damages judgment or a permanent injunction, or both) in the plaintiff’s

favor.” Kraft Food Brands LLC, 735 F.3d at 740. Courts consider consumer confusion and the loss

of goodwill to be irreparable because of “the difficulty of quantifying the likely effect on a brand.”

Id. at 741; Promatek Indus., 300 F.3d at 813. Defendants contend that Plaintiffs’ reliance upon

Promatek Indus. in support of injunctive relief is “highly questionably” because the decision was

based upon the presumption of irreparable harm discussed above. Am. Resp. to Prelim. Inj. Mot.

at 2–3. The Court agrees with Plaintiffs, however, that although the court recognized the existence

of the presumption of irreparable harm in Promatek Indus., it also independently examined the

facts of the case to determine whether Plaintiffs would suffer irreparable harm absent an injunction.

Promatek Indus., 300 F.3d at 813.

        As in Promatek Indus., here Plaintiffs have established that Defendants’ misappropriation

of the Holbrook™, TORX®, and TORX PLUS® names and trademarks in Rhyno’s website code

caused at least “initial interest confusion” in that customers diverted to the website would have

been led to believe that Rhyno was affiliated with Holbrook and was a licensed supplier of TORX-

PLUS® and TORX-PLUS® fasteners. Kochan Decl. ¶¶ 23–25, 29–30. Plaintiffs also produced

evidence that Defendants made other false and deceptive statements that similarly caused

consumer confusion and damaged Plaintiffs’ goodwill: Rhyno’s website falsely claimed that 6-

LOBE Plus was a federally registered trademark when it was not, and the original Rhyno website

falsely claimed that it was a licensed supplier of at least ten branded product lines that are licensed

to and sold by Holbrook. Id. ¶¶ 20–31. Contrary to Defendants’ claim, the harm alleged by

Plaintiffs is not fully compensable by money damages because, as discussed above, actual damages


the Court to apply the four-factor test to determine whether it should grant a preliminary injunction. See LG
Elecs. U.S.A., Inc. v. Whirlpool Corp., 790 F. Supp. 2d 708, 730 (N.D. Ill. 2011).


                                                     17
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 18 of 32 PageID #:367




based on consumer confusion and the loss of consumer goodwill are difficult to quantify. See, e.g.,

Kraft Foods Grp. Brands LLC, 735 F.3d at 741.

       Defendants’ primary argument is that there is no ongoing violation and will be no future

violation that will cause Plaintiffs irreparable injury because Defendants took down the Rhyno

website on October 6, 2020, and Defendants “do not want to use the unregistered Holbrook™

name or mark,” “do not want to represent that Rhyno is a licensed supplier of branded products

for which it is not actually licensed, … or falsely represent that marks are federally registered.”

Am. Resp. to Prelim. Inj. Mot. at 2. But, as Plaintiffs correctly argue, irreparable harm “need not

be occurring” to justify injunctive relief. Michigan v. U.S. Army Corps of Eng’rs., 667 F.3d 765,

788 (7th Cir. 2011). The defendant in Promatek Indus. similarly took down its offending website

embedding the plaintiff’s trademark upon learning of the plaintiff’s lawsuit; nonetheless, the

Seventh Circuit upheld a preliminary injunction preventing the defendant from using the plaintiff’s

mark in its website and requiring defendant to place a notice on its website disclaiming any

affiliation between the parties. Promatek Indus., 300 F.3d at 811.

       Moreover, Defendants’ course of conduct from the launch of its initial website on August

20, 2020 until the filing of Plaintiffs’ complaint on October 6, 2020, raises serious questions about

Defendants’ “ability to police its own website.” Luxottica Grp. S.p.A. v. Light in the Box Ltd., 2016

WL 6092636, at *7 (N.D. Ill. Oct. 19, 2016). Rhyno’s website went online and was available to

the public as of August 20, 2020 but was taken down four days later in response to a complaint

from the owner of the TORX® and TORX PLUS® marks about Rhyno’s false claims to be a

supplier and licensee of those marks. Rhyno’s website went live against on September 23, 2020.

The second version lacked the obvious misrepresentations but had built in metadata in its code that

included the Holbrook™, TORX®, and TORX-PLUS® trademarks. The second website survived




                                                 18
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 19 of 32 PageID #:368




for almost a week with no complaints, until Plaintiffs’ lawyer sent a cease and desist letter to

Defendants, demanding that, among other things, they remove the Holbrook™, TORX®, and

TORX-PLUS® trademarks from Rhyno’s website and code and remove the content and images

Rhyno had plagiarized from Holbrook’s website. Kochan Decl., Exh. 2. Defendants responded

through their attorney on October 2, 2020, that they had fully complied with those requests.

Kochan Decl., Exh. 3. Despite the representations made in Defendants’ counsel’s letter of October

2, 2020, the three offending trademarks were still embedded in the Rhyno website code and could

confuse consumers searching online for TORX® suppliers. Kochan Decl. ¶ 34, Exh. 4. Once

Plaintiffs filed their lawsuit on October 6, 2020, Defendants took down Rhyno’s website the same

day.

       Defendants attribute the violations to the inexperience of the non-professional designer

who built the website, and state that they are rebuilding the website from scratch using a

professional. Resp. to Prelim. Inj. Mot. at 7, Exh. C, D. Kuhns Decl. ¶ 6; S. Kuhns Decl. ¶ 6. While

that may be true, and Defendants have acted quickly to remove offending content when put on

notice, the repeat violations indicate that Defendants’ current policies and practices are insufficient

to reduce the potential harm to Plaintiffs before the final resolution of this case. Luxottica Grp.

S.p.A., 2016 WL 6092636, at *7 (issuance of a preliminary injunction warranted where defendant

misused plaintiff’s trademark again after agreeing to stop, despite defendant’s claim that a third

party caused the misuse).

       Plaintiffs have adequately established that they will suffer irreparable harm with no

adequate remedy at law absent an order: (1) enjoining Defendants from making further false or

misleading statements on Rhyno’s website, (2) enjoining Defendants from using the Holbrook™,

TORX®, and TORX-PLUS® names or marks on Rhyno’s website and in its source code or




                                                  19
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 20 of 32 PageID #:369




metadata, and (3) requiring Defendants to contact appropriate web browsers to request that they

remove offending links previously established by Defendants.

                        D.      Balancing the Harms and Public Interest

       Finally, the Court must balance the harms and consider the effect the injunction will have

on the public. Promatek Indus., 300 F.3d at 813. As in Promatek Indus., the harm to Plaintiffs as

a result of denying an injunction prohibiting Defendants from using misleading language or

misusing trademarks in their metadata, as well as contacting web browsers to remove offending

links, outweighs the harm to Defendants in granting it. Without the injunction, Defendants could

continue to confuse consumers about their affiliation with Holbrook and the TORX® and TORX-

PLUS® trademarked products, thereby acquiring goodwill that belongs to Plaintiffs. Id. This

injunctive relief will not harm Defendants, who advance no argument that it does, as it merely

prevents them from engaging in further unlawful behavior. “[E]njoining the Defendant[s]

from violating the law cannot, by its very nature, cause the Defendant[s] any harm.” Volkswagen

AG v. iman365-usa, 2020 WL 977969, at *8 (N.D. Ill. Feb. 28, 2020). What’s more, Defendants

have already taken down their website and claim that they have no interest in re-committing their

past violations. Id. (the balance of harms tips strongly in favor of plaintiffs when the defendant has

already stopped the infringing behavior).

       The public interest would similarly be served because the injunction prevents consumer

confusion in the marketplace. Promatek Indus., 300 F.3d at 813–14; see also Luxottica Grp. S.p.A.,

2016 WL 6092636, at *9 (“Enforcement of the trademark laws prevents consumer confusion and

serves the public’s interest in not being deceived… .”) (internal citations and quotations omitted).

       The balance of harms shifts the other way, however, when it comes to Plaintiffs’ request

that Defendants take remedial action by “posting notices on any Rhyno website correcting




                                                 20
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 21 of 32 PageID #:370




Defendants’ false, deceptive, and misleading statements and actions.” Prelim. Inj. Mot. at 7–8. The

offending Rhyno websites were only online and accessible to the public for a total of sixteen days

(five days for the first version and eleven for the second). Defendants produced evidence that

Rhyno did not receive any customer orders as a result of the website. D. Kuhns Decl. ¶ 9; S. Kuhns

Decl. ¶ 9. Plaintiffs have not produced any evidence that they lost significant visitors to Holbrook’s

website during the periods when Rhyno’s website was live. Therefore, requiring Defendants to

take affirmative remedial action will produce little benefit to Plaintiffs. Although the Seventh

Circuit affirmed the district court’s award of substantially similar relief in Promatek Indus., it did

so while applying an abuse of discretion standard; moreover, neither the Seventh Circuit nor the

District Court specified how long the offending metadata misdirecting consumers to defendant’s

website was live. 300 F.3d at 811. This Court therefore employs its own discretion to deny

Plaintiffs’ requested relief. It is unlikely that such remedial actions would serve the public interest,

as there is no evidence before the Court regarding how many, if any, consumers visited Rhyno’s

website during the sixteen days it was live, so they would neither need nor understand the

disclaimer language.

                          II.     False Patent Marking, 35 U.S.C. § 292

        Plaintiffs have alleged a claim only against Rhyno for false patent marking. To state a

claim, a plaintiff must allege that: “1) the defendant marked an unpatented article with patent

language; 2) the defendant intended to deceive the public; and 3) the plaintiff suffered a

competitive injury as a result.” Norix Grp., Inc. v. Corr. Techs., Inc., 2018 WL 3729324, at *2

(N.D. Ill. Aug. 6, 2018). Because the second element sounds in fraud, a plaintiff must plead it with

particularity under Rule 9(b). Id.; In re BP Lubricants USA Inc., 637 F.3d 1307, 1311 (Fed. Cir.

2011). Plaintiffs have produced evidence supporting element one: Rhyno made false statements

on its website advertising that Rhyno’s unpatented “‘AUTOSERT® feature’ is a ‘patented feature’


                                                  21
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 22 of 32 PageID #:371




of Rhyno’s unpatented 6-LOBE PLUS drive and a ‘6-LOBE PLUS® Drive exclusive.’” Kochan

Decl. ¶¶ 27–28. Defendants do not contest that Rhyno’s website contained misstatements about

patents, although Defendants characterized the misstatements as unintentional. Am. Resp. to

Prelim. Inj. Mot. at 2.

       To carry their burden as to the second element, plaintiffs must establish that defendants

made a misrepresentation and that they knew the misrepresentation was false. Clontech Labs., Inc.

v. Invitrogen Corp., 406 F.3d 1347, 1352 (Fed. Cir. 2005); Norix Grp., 2018 WL 3729324, at *3

(inferring deceptive intent where plaintiff alleged that defendant knew about company’s false

marking and oversaw company’s day-to-day activities, including applying for patents and

marketing materials). Here, Plaintiffs merely state that Rhyno does not own any patent or patents

rights in the AUTOSERT® feature but nonetheless claim that it is a “patented feature” of a Rhyno

product. Plaintiffs do not provide any additional “objective indication [from which the Court can]

reasonably infer” that defendants knew of the falsity of the marking. BP Lubricants, 637 F.3d at

1311. Although it is possible that Plaintiffs could present additional evidence of Defendants’

deceptive intent, the “possibility of success is not enough.” Illinois Republican Party, 973 F.3d at

762. Thus, Plaintiffs’ have not produce sufficient evidence to satisfy element two of their false

marking claim.

       Plaintiffs even more clearly fail to adequately establish evidence supporting the third

element: “[p]leading a competitive injury requires alleging an actual injury, not merely a

hypothetical or potential future injury.” Norix Grp., 2018 WL 3729324, at *4. Here, Plaintiffs

argue that they have satisfied that element because Holbrook “is a licensed supplier of TORX

PLUS® drive systems with the AUTOSERT® feature and stands to lose customers and many

millions of dollars of sales from Rhyno’s false advertising and patent claims.” Mem. in Support of




                                                22
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 23 of 32 PageID #:372




Prelim. Inj. Mot. at 6–7. But Plaintiffs have not alleged or provided evidence of any particular

instances of competitive injuries or “otherwise establish[ed] a causal connection between, for

example, lost sales and [Defendants’] false marking. Norix Grp., 2018 WL 3729324, at *5

(collecting cases). Plaintiffs’ speculative allegations of competitive injury fall short of establishing

sufficient evidence to support the third element of their false patent marking claim. As such, the

entire claim fails.

        Because Plaintiffs fail to demonstrate the likelihood of success on the merits of their false

patent marking claim, the Court need not conduct further analysis as to the remaining preliminary

injunction factors or the balancing of harms. See GEFT Outdoors, 922 F.3d at 367; see also

Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018); Haney v. Winnebago

Cty. Bd., 2020 WL 1288881, at *7 (N.D. Ill. Mar. 18, 2020). Plaintiffs have not shown they are

entitled to injunctive relief with regard to Count II.

             III.     Tortious Interference with Prospective Economic Advantage

        In Count VII, Plaintiffs assert an Illinois common-law claim for “tortious interference with

prospective economic advantage” against all Defendants. In analyzing whether Plaintiffs are

entitled to injunctive relief with respect to Count VII, the Court first considers the Plaintiffs’

likelihood of success on the merits. In Illinois, the elements of a tortious interference with

prospective economic advantage claim consist of the following: “(1) a reasonable expectancy of

entering into a valid business relationship, (2) the defendant’s knowledge of the expectancy, (3)

an intentional and unjustified interference by the defendant that induced or caused a breach or

termination of the expectancy, and (4) damages to the plaintiff resulting from the defendant's

interference.” Foster v. Principal Life Ins. Co., 806 F.3d 967, 971 (7th Cir. 2015) (citing Voyles v.

Sandia Mortgage Co., 751 N.E.2d 1126, 1133 (Ill. 2001)).




                                                  23
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 24 of 32 PageID #:373




       In their Preliminary Injunction Motion and Memorandum in Support, Plaintiffs contend

that they are likely to prevail on the merits of their tortious interference claim; yet, the Motion and

Memorandum are devoid of any discussion of this cause of action’s aforementioned elements.

Plaintiffs summarily address the elements for the first time in their Reply, including string cites to

the Complaint without further explanation and conclude that the elements have been met. See

Reply at 11. Notwithstanding Plaintiffs’ failure to address each element, the Court has

independently reviewed and considered the evidence produced by Plaintiffs supporting the

allegations asserted in Count VII of the Complaint.

                    A.      Reasonable Expectancy of Business Relationship

       With regard to the claim’s first element, Plaintiffs allege that they “had and have a

reasonable business expectancy and ongoing relationship with their customers, employees,

licensors, and manufacturer representatives.” Compl. ¶ 138. And, as part of his Declaration,

submitted in support of Plaintiffs’ Preliminary Injunction Motion, Joe Kochan, Vice President and

General Manager of EFG and Holbrook No. 2, states that Defendants’ conduct has caused or is

likely to cause the loss of employees and the loss of customers, sales, and market share. Kochan

Decl. ¶ 52. As Defendants do not challenge Plaintiffs’ assertion that they have a reasonable

expectancy of entering business relationships with customers, employees, etc., for the purposes of

this Motion, the Court finds that this element is not at issue, and Plaintiffs have satisfied their

burden here.

                                  B.     Defendants’ Knowledge

       Turning to the second element, Plaintiffs allege that “Defendants have had knowledge of

Plaintiffs’ business expectancies and relationships.” Compl. ¶ 139. Plaintiffs produced evidence

that Defendants have contacted and attempted to recruit “numerous Holbrook employees,




                                                  24
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 25 of 32 PageID #:374




including key employees with technical skills and/or inside knowledge of Holbrook’s operations

[...]”; contacted and solicited “Holbrook’s customers, including some of Holbrook’s largest

customers, [...] to encourage them to switch their business to Rhyno”; and contacted and solicited

“Holbrook’s suppliers, licensors, and manufacturer representatives.” Kochan Decl. ¶¶ 38, 44, 48.

Again, as Defendants do not challenge Plaintiffs’ assertion that Defendants had knowledge of

Plaintiffs’ business expectancies and relationships, for the purposes of this Motion, the Court finds

that Plaintiffs have also satisfied their burden as to this element.

                         C.      Intentional and Unjustified Interference

       The third element—purposeful and unjustified interference that causes a breach or

termination of said business expectancies—is where Plaintiffs’s Motion fails. As part of this

element, Plaintiffs must plead and prove “purposeful interference,” which means that the

Defendants have committed some impropriety in interfering with Plaintiffs’ business expectancies.

Dowd & Dowd, Ltd. v. Gleason, 693 N.E.2d 358, 371 (Ill. 1998). A plaintiff will generally not

have a cause of action for interference with a prospective business relationship against a bona fide

competitor, as is the parties’ dynamic here, unless the circumstances indicate unfair competition

or the use of wrongful means. A–Abart Elec. Supply, Inc. v. Emerson Elec. Co., 956 F.2d 1399,

1404–05 (7th Cir. 1992); see also XPO Logistics, Inc., et al. v. Gallatin, et al., 2013 WL 3835358,

at *6 (N.D. Ill. July 24, 2013) (while a corporation may generally compete for the at-will

employees of a rival based on the competitor’s privilege, the privilege “is not available to a party

that has behaved unfairly or used wrongful means”); Miller v. Lockport Realty Group, Inc., 878

N.E.2d 171, 177 (Ill. App. Ct. 2007) (“When, as in this case, the existence of a privilege [of

competition] in favor of the defendant is apparent on the face of a claim for tortious interference




                                                  25
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 26 of 32 PageID #:375




... it is the plaintiff’s burden to plead and prove that the defendant’s conduct was unjustified or

malicious.”) (internal citations omitted).

       To that end, Plaintiffs allege that “Defendants wrongfully and intentionally, through

improper means, interfered with Plaintiffs’ expectancies by, among other things, using Plaintiffs’

confidential information to contact and solicit Plaintiffs’ customers and employees and raiding and

hiring away Holbrook’s employees.” Compl. ¶ 140. Plaintiffs further allege that “Defendants also

wrongfully and intentionally, through improper means, interfered with Plaintiffs’ expectancies by,

among other things, engaging in the acts of unfair competition, and unlawful and deceptive

practices [...] designed to unfairly compete with Plaintiffs and interfere with Plaintiffs’

relationships and future business with its customers, licensors, and manufacturer’s

representatives.”   Id. ¶ 141. In his Declaration, Joe Kochan submits that Defendants have

“improperly used […] confidential information to contact and attempt to recruit numerous

Holbrook employees” and “improperly used [confidential] information to contact and solicit

Holbrook’s customers […] to encourage them to switch their business to Rhyno.” Kochan Decl.

¶¶ 38, 44. Putting aside the legal conclusions (“wrongfully and intentionally,” “through improper

means,” “unfair competition,” and “unlawful and deceptive”), it is clear (and made clearer during

the TRO hearing) that Plaintiffs are relying on Defendants’ “wrongful” use of “confidential

information” as the factual basis of Defendants’ impropriety. Plaintiffs assert that Defendants have

engaged in “a concerted effort” to use the Kuhns brothers’ knowledge of Holbrook’s confidential

employee information (including, employee contact information and information regarding

employees’ positions, technical skills, and wages) to raid Holbrook’s employees and have

similarly used confidential customer and supplier information (including, names and identities of

key contact persons, customer preferences, and purchasing information) to contact and solicit




                                                26
    Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 27 of 32 PageID #:376




Plaintiffs’ customers, suppliers, licensors, and manufacturer representatives away from Plaintiffs.

Compl. ¶¶ 81–84. As Plaintiffs argue, the wrongdoing or impropriety stems from (1) Defendants

Derek and Shawn Kuhns’ violations of the Employee Handbook’s confidentiality provisions and

(2) their “common law duty” not to use or disclose that information to unfairly compete with

Plaintiffs or to raid Plaintiffs’ employees. Reply at 10.

         In their Motion and Memorandum in Support, Plaintiffs cite to two cases in support of

these assertions—XPO Logistics, 2013 WL 3835358, at *1 and PepsiCo, Inc. v. Redmond, 1995

U.S. Dist. LEXIS 19437, at *1 (N.D. Ill. 1995). 5 Defendants argue that both cases are factually

distinguishable. The Court agrees.

         In XPO, much like in this case, the plaintiffs filed a multi-count complaint against a former

employee and her current employer, asserting breach of contract, tortious interference with

business relationships between XPO/Express-1 and its employees, and tortious interference with

business relationships between XPO/Express-1 and its customers, among other claims. XPO

Logistics, 2013 WL 3835358, at *6 (internal citations omitted).

         Turning first to XPO’s employee business relationships count, the XPO plaintiffs alleged

that the defendants took wrongful and unlawful actions to engage in a concerted raid of plaintiffs’

employees. Specifically, and distinguishable from the facts here, the defendant-company

encouraged employees to leave plaintiffs’ employ and not to honor the two-week notice policy;

the defendant-former employee kept her company-issued laptop for several weeks post-resignation

and used confidential, proprietary, and highly sensitive business information to effectuate the

employee raid; and, critical to their claim, the defendant-former employee had signed a non-

competition, non-solicitation, and confidentiality contract that survived the termination of her


5
  Notably, Plaintiffs cite to the PepsiCo district court opinion and not the Seventh Circuit opinion, which upheld the
lower court’s granting of the preliminary injunction. See Pepsico, Inc. v. Redmond, 54 F.3d 1262 (7th Cir. 1995).


                                                          27
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 28 of 32 PageID #:377




employment. Id. Based on the plaintiffs’ assertions of specific actions taken by defendants in

contravention of an employment agreement, plaintiffs’ tortious interference claim survived a Fed.

R. Civ. P. 12(b)(6) motion to dismiss. Id.; see also Dames & Moore v. Baxter & Woodman, Inc.,

21 F. Supp. 2d 817, 826 (N.D. Ill. Aug. 6, 1998) (finding that the plaintiff sufficiently alleged

tortious interference based on allegations of defendants’ misappropriation of confidential

information in clear contravention with the employee-defendant’s non-competition agreement).

       Here, Plaintiffs point to no evidence that Rhyno or the Kuhns brothers actually took

company property (e.g., company documents, a company-issued laptop, or a flash drive of data).

And, Plaintiffs have not shown (nor can they) that the Kuhns brothers were subject to non-

competition, non-solicitation, or confidentiality agreements. Instead, Plaintiffs argue that the

Kuhns brothers are in violation of the Employee Handbook, which contains confidentiality

provisions. See Mem. in Support of Prelim. Inj. Mot. at 13; Kochan Decl. ¶¶ 9–10. Plaintiffs

contend that the brothers “accepted and agreed to the terms” of the Handbook as part of their

former employment with Holbrook. See Compl. ¶ 22; Kochan Decl. ¶ 9. In Response, Defendants

argue, Resp. to Prelim. Inj. Mot. at 10–11; Am. Resp. to Prelim. Inj. Mot. at 4, that the Employee

Handbook is not a contract on its face, as it includes a specific provision disclaiming the existence

of a contract, which Plaintiffs incidentally do not dispute, Kochan Suppl. Decl. ¶ 5. Defendants

also argue that the Employee Handbook is not a contract under Illinois law. Resp. to Prelim. Inj.

Mot. at 10–11; Am. Resp. to Prelim. Inj. Mot. at 4. The Court agrees with Defendants on both

points. See Ivory v. Specialized Assistance Services, 850 N.E.2d 230, 232–33 (Ill. App. Ct. 2006)

(noting that where an employee handbook contains a disclaimer indicating that the handbook

promises nothing and does not act as a contract, no enforceable contractual rights will be conferred




                                                 28
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 29 of 32 PageID #:378




on the employee based on that handbook). The facts here are distinguishable from XPO on an

employer/employee business relationship theory.

       Importantly (and not discussed by Plaintiffs), XPO’s holding relating to the tortious

interference of customer business relationships count cuts against Plaintiffs’ arguments. In XPO,

the court found that the plaintiffs would be unable to obtain relief for any inducement of the

disclosure of confidential information by employees not bound by post-employment restrictions

after they left their former employment. XPO Logistics, 2013 WL 3835358, at *7–8. The same

would be true here. Plaintiffs have not shown that the Kuhns brothers are bound by any post-

employment restrictions, and as such, XPO is also distinguishable on a company/customer

business relationship theory.

       Plaintiffs also rely on the district court opinion in PepsiCo to support their assertion that

Defendants improperly interfered with their business relationships, because the Kuhns brothers

breached their “common law duty” to protect a former employer’s confidential information. Mem.

in Support of Prelim. Inj. Mot. at 13. PepsiCo is not only factually distinguishable, but the Seventh

Circuit affirming opinion does not stand for Plaintiffs’ suggested proposition. PepsiCo, 54 F.3d at

1271. In PepsiCo, Pepsi sought a preliminary injunction against its former General Manager to

prevent him from disclosing trade secrets and confidential information relating to beverage pricing,

marketing, and distribution to his new employer, Quaker Oats, a competitor. Id. at 1263–64. The

district court granted the preliminary injunction. Id. at 1267. The Seventh Circuit agreed and

upheld the injunction. Id. at 1271. In upholding the injunction, the Seventh Circuit found that the

General Manager, who moved from a high-level position at Pepsi to a high-level position at

Quaker, would inevitably rely on the trade secrets he learned at Pepsi in his new role, and this

inevitability would necessarily force him to breach his confidentiality agreement with Pepsi. Id. at




                                                 29
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 30 of 32 PageID #:379




1271 (“Because Redmond’s position at Quaker would initially cause him to disclose trade secrets,

it would necessarily force him to breach his agreement not to disclose confidential information

acquired while employed in PCNA.”). The PepsiCo injunction was not granted based on a

breached “common law duty,” as Plaintiff suggests; rather the injunction was based on a likely

misappropriation of trade secrets and a likely breach of an employment confidentiality contract.

This is not a trade secrets case, and again, Plaintiffs have not proffered evidence showing that

Kuhns brothers were bound by any confidentiality agreement.

          Plaintiffs’ cited cases, which rest on physical taking of company information, inducement

of employer policy violations, and breaches of employment agreements, are distinguishable.

Because Plaintiffs have not submitted any evidence of improper or unlawful conduct in

Defendants’ interference with their business relationships, the key element of a tortious

interference with a prospective economic advantage claim, it follows that Plaintiffs have not shown

the requisite likelihood of success on the merits of this cause of action.

          Further, as discussed above in Section II, supra, because Plaintiffs have not shown the

likelihood of success on the merits of this cause of action, no further analysis as to the remaining

preliminary injunction factors or the balancing of harms is needed. See, e.g., GEFT Outdoors, 922

F.3d at 367. Plaintiffs have failed to demonstrate that injunctive relief is warranted with regard to

Count VII.

                              IV.     Count VIII: Unfair Competition

          In Count VIII, Plaintiffs assert an Illinois common-law claim for unfair competition against

all defendants. In analyzing whether Plaintiffs are entitled to injunctive relief with respect to Count

VIII, the Court first considers the Plaintiffs’ likelihood of success on the merits of this cause of

action.




                                                  30
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 31 of 32 PageID #:380




                          A.      Likelihood of Success on the Merits

       Under Illinois law, the “principal form of the tort of unfair competition ‘falls under the

rubric of tortious interference with prospective economic advantage.’” Am. Broad. Co. v. Maljack

Prods., Inc., 34 F. Supp. 2d 665, 681 (N.D. Ill. 1998) (quoting Zenith Electronics Corp. v. Exzec,

Inc., 1997 WL 223067, at *6 (N.D. Ill. March 27, 1997)). In connection with a claim of unfair

competition, Illinois courts require a plaintiff to plead and prove every element of a claim for

tortious interference with prospective economic advantage. Zenith, 1997 WL 223067, at *8

(internal citations omitted). As with a claim for tortious interference of a prospective economic

advantage, the defendant can raise and is entitled to the protection of the privilege of competition

provided that defendant has not employed wrongful means. Id.

       Just as Plaintiffs have failed to demonstrate a likelihood of success on a tortious

interference claim, Plaintiffs fail to demonstrate a likelihood of success on an unfair competition

claim for the same reason—Plaintiffs have not shown the requisite wrongful means. Am. Broad.

Co. v. Maljack Prods., Inc., 34 F. Supp. at 681 (“MPI’s common law unfair competition claim

cannot survive summary judgment for the same reasons that its tortious interference claims fail—

MPI cannot as a matter of law demonstrate that BBC acted in bad faith.”).

       Again, because Plaintiffs fail to demonstrate the likelihood of success on the merits of an

unfair competition cause of action, the Court need not conduct further analysis as to the remaining

preliminary injunction factors or the balancing of harms. See GEFT Outdoors, 922 F.3d at 367.

Plaintiffs have not shown they are entitled to injunctive relief with regard to Count VIII.

                                            Conclusion

       For the foregoing reasons, the Court grants in part and denies in part Plaintiffs’ motion for

a preliminary injunction. Accordingly, the Court orders that:




                                                31
   Case: 1:20-cv-05940 Document #: 22 Filed: 10/29/20 Page 32 of 32 PageID #:381




   1. Defendants Rhyno, Derek Kuhns, and Shawn Kuhns, and their affiliates, officers, agents,

      servants, employees, attorneys, confederates, and all persons acting for, with, by, through,

      under or in active concert with them be preliminary enjoined in the United States from:

          a. making any further false or misleading statements on Rhyno’s website or otherwise

              stating or implying that Rhyno is a licensed supplier of any branded products for

              which Rhyno is not actually licensed, including without limitation such claims with

              respect to TORX® and TORX-PLUS® branded products; and

          b. using in any manner, on or in Rhyno’s website, source code for its website, or meta

              data or metatags or otherwise, the unregistered Holbrook™ name or mark, the

              TORX® and TORX-PLUS® names or marks, or any confusingly similar names,

              words, or marks.

   2. Within fourteen (14) days of entry of this Order, Defendants must contact appropriate web

      browsers to request that they remove offending links previously established by Defendants.

      Within twenty-eight (28) days of entry of this Order, Defendants shall serve upon Plaintiffs

      a written report providing the steps taken by Defendants to contact appropriate web

      browsers.

   3. Defendants did not request that Plaintiffs post a bond should Plaintiffs be successful on

      their Preliminary Injunction Motion. The Court nevertheless finds that based on the relief

      granted in this Order, issuance of a bond is not appropriate.



Dated: October 29, 2020



                                                    _____________________________
                                                    Judge Franklin U. Valderrama



                                               32
